UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 24, 2008 E*TRADE Financial Corporation (Exact name of Registrant as Specified in its Charter) Delaware 1-11921 94-2844166 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 135 East 57th Street, New York, New York 10022 (Address of Principal Executive Offices and Zip Code) (646) 521-4300 (Registrant’s Telephone Number, including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM7.01. REGULATION FD DISCLOSURE The Company is issuing the information contained in Exhibit 99.1 furnished herewith and incorporated by reference in this Item 7.01. The information appearing in this Item 7.01 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Supplemental Portfolio Disclosure (all data as of December 31, 2007) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 24, 2008 E*TRADE FINANCIAL CORPORATION By: /s/ Arlen W. Gelbard Arlen W. Gelbard Chief Administrative Officer and General Counsel
